FILED
                             UNITED STATES DISTRICT COURT                                 FEB 1 8 2009
                             FOR THE DISTRICT OF COLUMBIA                           NANty MAYER WHlTTlNGTON,_
                                                                                          U,S, DlSTRIST COURT


ANGELA DOZIER,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 08-2246 (UNA)
                                              )
BET HOLDINGS, INC., et ai.,                   )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.c. § 1915(E)(1)(B). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. !d. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       Plaintiff claims to be Beyonce[] Knowles and "the wife of Dwayne Michael Carter[,]

Jr.[,] aka Lil Wayne® who is aka Shawn Carter aka Jay Z.®" CompI. at 2. She alleges that



                                                  1
defendants have "conspired to erase [her] memory, steal and conceal [her] identity while

invading [her] privacy using hidden surveillance equipment" for the purpose of "record[ ing] her

reallife[] for radio and television shows[,] commercials, movies and music videos." Id. In

addition, she alleges that defendants have used her image "to conjure up new music styles and

artists" and to steal her "creative thoughts, lyrics, dances and dress designs." Id. For these and

other acts, plaintiff demands injunctive relief and damages of $1,000,000,000,000. Id. at 3-4.

        The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

u.s. 519, 520 (1972).   Having reviewed plaintiffs complaint, it appears that its factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.C. § 1915A(b)(I).

        An Order consistent with this Memorandum Opinion is issued separately.


                                                      C/G~          S JfU(J~
                                               United States District Judge



Date:    ~   /;6 /0 l




                                                  2